Citation Nr: 0300082	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  02-18 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg and foot disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Renee D. McCray, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(the Board) on appeal of a December 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
in Muskogee, Oklahoma (the RO) which determined that new 
and material evidence had not been submitted to reopen the 
veteran's previously-denied claim of entitlement to 
service connection a left leg and foot disability.  

Other issues

The December 2001 rating decision also denied the 
veteran's claim of entitlement to service connection for 
diabetes mellitus.  To the Board's knowledge, no notice of 
disagreement (NOD) has been submitted with respect to that 
determination.  Therefore, that issue is not before the 
Board at this time.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201 (2002); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [a NOD initiates appellate 
review in the VA administrative adjudication process]. 

The Board also notes that a February 2000 rating decision 
denied the veteran's claim for non service-connected 
pension benefits.  The veteran filed a NOD in March 2000, 
and the RO issued a statement of the case in April 2000.  
In an April 2000 statement, however, the veteran indicated 
that he wished to withdraw his appeal with respect to that 
issue.  See 38 C.F.R. § 20.204 (2002). 


FINDINGS OF FACT

1.  An unappealed May 1997 rating decision denied the 
veteran's claim of entitlement to service connection for a 
left leg and foot disability.

2.  Evidence which is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
a left leg and foot disability has not been received since 
May 1997.


CONCLUSIONS OF LAW

1.  The May 1997 RO rating decision which denied service 
connection for a left leg and foot disability is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 
20.1103 (2002).

2.  The additional evidence presented since May 1997 is 
not new and material, and the claim for service connection 
for a left leg and foot disability is not reopened.  
38 U.S.C.A. §§ 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately is seeking entitlement to service 
connection for acclaimed left leg and foot disability.  
The matter presently before the Board involves whether he 
has submitted new and material evidence which is 
sufficient to reopen his previously-denied claim.

In the interest of clarity, the Board will initially 
discuss whether this issue has been properly developed for 
appellate purposes.  The Board will then address the issue 
on appeal, providing relevant VA law and regulations, a 
factual background, an analysis of the claim and a 
decision.


The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 
The VCAA applies to all pending claims for VA benefits and 
provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001).  

The VCAA is generally applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as 
of that date.  The issue before the Board arose from a 
claim filed before November 9, 2000.  The regulatory 
amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  In this case, the VCAA and 
its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. 
§ 5103A(f). 



Once a claim is reopened, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered 
by VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

Notice

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002)].  As part of the 
notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard 
erected by the VCAA]. 

The Board believes that with respect to this issue, 
which involves the matter of submission of new and 
material evidence, although VA's duty to assist appears 
to be circumscribed the notice provisions of the VCAA 
are still applicable.  The Board notes that the United 
States Court of Appeals for Veterans Claims (the Court) 
has recently held that 38 U.S.C.A. § 5103(a), as amended 
by the VCAA, and 38 C.F.R. § 3.159(b), as amended, which 
pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen 
a claim by submitting new and material evidence pursuant 
to 38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).       

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the 
VCAA have been satisfied with respect to the issue on 
appeal.  In this case, the RO undertook action that is 
consistent with the notification and assistance provisions 
of the VCAA as it relates to new and material evidence 
claims, and then adjudicated the veteran's claim based on 
all the evidence of record.  In a September 2001 letter, 
the RO complied with the notice requirements of the VCAA 
and notified the veteran of the evidence he is expected to 
obtain and which evidence VA will obtain.  See 38 U.S.C.A. 
§ 5103a; 38 C.F.R. § 3.159(b); see also Quartuccio, supra.  
The RO also outlined the evidence needed to support the 
veteran's claim.

Duty to assist

VA ordinarily has a duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim.  
The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to 
make a decision on the claim.   See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  However, the issue on appeal 
involves the matter of whether a previously denied claim 
may be reopened.  Under such circumstances, VA's duty to 
assist the veteran in the development of his claim is 
not triggered unless and until the claim is reopened.  
See 38 U.S.C.A. § 5103A.

The veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim.  
The veteran has not pointed to any evidence pertinent to 
the issue on appeal which exists and which has not been 
associated with his VA claims folder.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that to the 
extent required the issue of whether new and material 
evidence has been submitted with respect to the claim of 
entitlement to service connection for a left leg and 
foot disability has been developed in conformity with 
the spirit of the VCAA.  Accordingly, the Board will 
proceed to a decision on the issue on appeal. 

Relevant law and regulations

Service connection - in general

In general, the applicable law and regulations state 
that service connection may be granted for disability 
resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 
1131 (West 1991 and Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).

Service connection may be also granted for any disease 
first diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Finality/new and material evidence

In general, RO decisions which are unappealed become 
final.  
See 38 U.S.C.A.  § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2002).  A final decision cannot be reopened unless new 
and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108 (West 1991), VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.   "If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall 
reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  See also Knightly v. Brown, 6 Vet. App. 200 
(1994). 

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 1991); Elkins v. West, 12 Vet. 
App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999).

In Evans v. Brown, 9 Vet. App. 273, 283 (1996), the 
Court further delineated the first step of the Manio 
analysis by dividing it into three questions.  The Court 
indicated that the first question for the decision maker 
is whether newly-presented evidence is actually "new" in 
the sense that it was not of record at the time of the 
last final disallowance of the claim and is not merely 
cumulative of other evidence of record.  The second 
question is whether the evidence is "probative" of the 
"issue at hand."  Evans, 9 Vet. App. at 283.  Evidence 
is probative when it tends to prove, or actually proves 
an issue.  The third question is whether, in light of 
all of the evidence of record, there is a reasonable 
possibility that the outcome of the claim on the merits 
would be changed.  Dolan v. Brown, 9 Vet. App. 358, 361 
(1996); Evans, 9 Vet. App. at 283.

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be 
codified at 38 C.F.R. § 3.156(a)].  Because the veteran 
filed his request to reopen his claim prior to that 
date, the earlier version of the law remains applicable 
in this case.
According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits 
of the claim."  38 C.F.R. § 3.156(a).  Only evidence 
presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the 
entire record.  Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
Court has further held that this presumption of 
credibility is not unlimited.  Specifically, the Court 
has stated that Justus does not require VA to consider 
patently incredible evidence (e.g. the inherently false 
or untrue) to be credible.  Duran v. Brown, 7 Vet. App. 
216 (1994).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Analysis

The "old" evidence

The veteran's original claim of entitlement to service 
connection for a left leg and foot disability was denied 
by the RO in May 1997.  The only evidence of record at 
that time consisted of the veteran's service medical 
records.  Those records showed that the veteran was seen 
in April 1964 for a lesion on his left foot overlying the 
Achilles tendon.  It was noted that three weeks prior the 
veteran was hospitalized for three days for this 
condition.  He was treated with soaks and dressing.  He 
was seen by podiatry one week later where his dressing was 
changed and Tetracycline was prescribed.  The remainder of 
the veteran's service medical records made no further 
reference to a skin condition.  A January 1968 separation 
examination report did not show any lesions on the 
veteran's left lower extremity.  

The veteran did not submit any specific medical evidence 
which indicated that a left leg and/or foot disability 
currently existed at the time of his claim. 

The May 1997 RO decision

The May 1997 denial of the veteran's claim was predicated 
on a finding that, although the veteran was treated for 
lesions on his left foot and leg in service, no permanent 
residual or chronic disability was shown by subsequent 
service medical records or demonstrated by evidence 
following service.  The RO concluded that medical evidence 
of a current disability and medical evidence of a nexus or 
link had not been shown.  

The veteran was notified of the RO's decision and of his 
appellate rights in a May 1997 letter but did not seek 
appellate review within one year of notification.  
Therefore, that decision is final and not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In November 2000 the veteran sought to reopen his claim 
for service connection for a left leg and foot disability.  

The additional evidence

Since the May 1997 rating decision, the veteran submitted 
a January 1999 VA examination report; a January 2000 
letter from his private physician; and medical records 
from the W.W. Hastings Indian Hospital dated from 1994 to 
2000.  All of these records are new, as they were not 
associated with the claims file at the time of the May 
1997 rating decision.    

Records from the W.W. Hastings Indian Hospital dated from 
1994 to 2000 show extensive treatment for heart disease, 
diabetes mellitus, hypertension and hyperlipidemia.  In 
October 1998, the veteran underwent open heart surgery. 
When seen in December 1998, it was noted that the veteran 
experienced irritation in both legs and cellulitis in the 
left lower extremity as a result of heart surgery 
performed seven weeks prior.  Cellulitis in the lower 
extremities was also documented in records dated December 
1998 and January 1999.  In November 1999, it was noted 
that the veteran had diabetic neuropathy involving the 
feet.  

These reports list numerous complications as a result of 
heart disease and diabetic neuropathy, including edema and 
cellulitis in both lower extremities.  These symptoms are 
described as being related to the veteran's heart disease 
and diabetes mellitus.  However, nowhere in these reports 
is the veteran's military service mentioned, including the 
veteran's treatment for lesions on his left foot in 1964.  
Therefore, these reports are not probative of the crucial 
issue of whether the veteran suffers from a current left 
leg and foot disability as a result of service.  The Board 
emphasizes that the absence of evidence on that issue was 
the basis for the denial of the claim in May 1997.  In 
short, none of these records can be deemed material as 
defined under 38 C.F.R. § 3.156.

The veteran also submitted a November 1998 letter from his 
private physician, B.F., M.D., who indicated that the 
veteran had recently undergone bypass surgery for 
arteriosclerotic heart disease.  Dr. B.F. made no mention 
of a left leg and foot disability or of the veteran's 
military service.  This letter cannot be deemed material 
as defined under 38 C.F.R. § 3.156. 

Also of record is the report of a January 1999 VA 
examination which was conducted in connection with the 
veteran's claim for VA pension benefits.  The examination 
focused on the veteran's heart disease and diabetes 
mellitus.  The only mention of the veteran's left lower 
extremity was the veteran's history involving deep venous 
thrombosis of the left lower leg two years prior, and a 
finding on physical examination of stasis dermatitis.  The 
examiner also noted that the veteran had soreness in both 
legs since undergoing surgery.  The diagnoses included 
coronary artery disease, status post four vessel coronary 
artery bypass grafting, type II diabetes mellitus, 
hypercholesterolemia, and habitual cigarette smoking.  At 
no time did the examiner mention the veteran's military 
service.  Accordingly, this report is not probative of the 
central issue in this case and, therefore, not material.  

None of these records contains a diagnosis pertaining to a 
specific disability involving the left foot and leg.  
Instead, the evidence shows symptoms involving the 
veteran's lower extremities as a result of his heart 
condition and diabetes mellitus.   Moreover, and most 
crucially, none of the medical evidence submitted since 
May 1997 provides a nexus between any current leg and/or 
foot disability and the veteran's military service many 
decades earlier.  Accordingly, none of the records added 
to the record since May 1997 is probative of the central 
issue of whether the veteran currently suffers from a left 
leg and foot disability as a result of service.

The Board has also considered the veteran's own statements 
in support of his claim.  In his October 2001 letter, the 
veteran explained that he suffered an infection to his 
left leg in 1964 while on active duty as a result of 
wearing combat boots.  He indicated that he continued to 
experience problems with his lower extremity and that his 
left leg began to swell in 1986 or 1987.  However, any 
statement by the veteran in support of his claim cannot be 
deemed material as defined under 38 C.F.R. § 3.156.  It is 
now well established that lay statements cannot be used to 
establish a nexus between a current disability and 
service.  The Court has held that where the determinative 
issue is one of medical causation or a diagnosis, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Here, the 
record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an 
opinion concerning the diagnosis and etiology of a left 
leg and foot disability.  His statements, therefore, 
unsupported by medical evidence, are neither probative of 
the central issue in this case nor so significant that 
they must be considered in order to fairly decide the 
merits of the claim.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically noted "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  The veteran's statements are 
therefore not material.  

In summary, the evidence received since the unappealed May 
1997 RO rating decision does not show that the veteran has 
a current left leg and foot disability that is related to 
his military service.  In the absence of new and material 
evidence, the May 1997 rating decision remains final, the 
veteran's claim is not reopened and the benefit sought on 
appeal remains denied.    

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its 
discussion above as sufficient to inform the veteran of 
the elements necessary to reopen his claim for service 
connection for a left leg and foot disability.  See Graves 
v. Brown, 8 Vet. App. 522, 524 (1996).

  
ORDER

New and material evidence not having been submitted to 
reopen a claim for service connection for a left leg and 
foot disability, the appeal is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

